Citation Nr: 0844396	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1973 to August 
1992.  

By rating action in March 2002, the RO, in part, denied 
service connection for high blood pressure.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
RO which, in part, found that new and material evidence had 
not been received to reopen the claim of service connection 
for hypertension.  The Board remanded the issue for 
additional development in September 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for high blood pressure was finally 
denied by an unappealed rating decision by the RO in March 
2002.  

3.  The evidence received since the March 2002 RO decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.  


CONCLUSIONS OF LAW

1.  The March 2002 RO decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in December 2003 and October 2007 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the most recent letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in August 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the statement of 
the case or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the September 2007 Board remand and the October 2007 
notice letter included an explanation as to the basis for the 
prior denial of the veteran's claim; the evidence necessary 
to reopen the claim, and the evidence necessary to establish 
service connection.  The veteran was also notified of what 
information and evidence that VA will seek to provide; what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
was notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all service 
department and private medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran was scheduled three times for an RO hearing, and 
rescheduled twice before cancelling the final hearing date in 
January 2005.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for high blood pressure 
was finally denied by the RO in March 2002.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the March 2002 rating 
decision that denied service connection for hypertension 
included the veteran's service treatment records, service 
department outpatient notes from 1993 to 2001, and private 
medical records from 1999 to 2001.  

The service treatment records are negative for any treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems or hypertension.  The service department notes 
showed treatment for various maladies from 1993 to 2001.  The 
service department records did not show any signs or symptoms 
of hypertension or any other cardiovascular problems within 
one year of discharge from service.  The only medical report 
within one year of the veteran's discharge from service which 
included a blood pressure reading was in January 1993, and 
showed the veteran's blood pressure was 138/79.  Subsequent 
outpatient notes through 1999 showed blood pressure readings 
ranging from 106/56 in January 1996, to 146/107 in December 
1998.  The reports did not show any pertinent abnormalities 
or diagnosis for hypertension or any other cardiovascular 
disorder.  

The private medical records showed that the veteran was seen 
at an emergency room for mild recurrent, burning, chest pains 
in early January 2001.  The veteran denied any history of 
acute or chronic health problems, and no cardiovascular 
abnormalities were noted on examination.  An EKG and chest x-
ray studies were within normal limits.  The assessment was 
gastroesophageal reflux disease.  

A subsequent consultation report dated in February 2001, 
showed a one month history of recurring chest pains.  The 
report noted a history of a normal EKG at a private hospital 
two years earlier.  The veteran was apparently referred to 
the University hospital after a positive EKG and abnormal 
treadmill evaluation on a private office visit.  Additional 
cardiac work-up, including cardiac catheterization revealed 
severe main coronary artery disease with expansion into the 
anterior descending and circumflex system.  The veteran 
denied any history of cardiac problems at that time.  The 
veteran was admitted and underwent emergency five artery 
coronary by-pass surgery.  The diagnoses included coronary 
artery disease (CAD).  

By rating action in March 2002, the RO, in part, denied 
service connection hypertension on the basis that there was 
no evidence of hypertension or any other cardiovascular 
disorder in service, within one year of discharge from 
service, or until many years after service.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

The evidence added to the record since the March 2002 rating 
decision includes numerous private medical records showing 
treatment for various maladies from 1999 to 2003.  The 
records consisted primarily of duplicate or supplemental 
reports for treatment of the veteran's CAD and hypertension.  
A consultation letter to the veteran's family physician from 
a cardiac group in October 2003, indicated that the veteran 
had a strong family history for vascular disease, and that 
his father died after his second by-pass surgery in his early 
70's, and his mother suffered a stroke at age 73.  The 
records did not include any discussion or opinion as to the 
date of onset or etiology of the veteran's heart disease.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's current 
hypertension was present in service or within the one-year 
presumptive period following his discharge from service.  The 
evidence previously considered showed that the veteran was 
first treated for hypertension more than one year after 
discharge from service.  The evidence added to the record 
included additional supplemental reports for the veteran's 
cardiovascular problems in 2001, and more recent records 
showing continued treatment for his hypertension and other 
cardiovascular problems.  As a whole, the additional evidence 
does not offer any new or favorable probative information and 
is merely cumulative of evidence already of record.  

While the veteran believes that his hypertension is related 
to service, he is not competent to offer a medical opinion, 
nor do any such assertions provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Furthermore, there is no competent 
medical opinion relating the veteran's hypertension to 
service.  

Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's hypertension to 
service.  Accordingly, a basis to reopen the claim of service 
connection for a hypertension has not been presented.  




ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for hypertension , the appeal 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


